DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the cap fastener product as represented by claims 1-8 in the reply filed on 10/19/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 preamble recitation of “a fastener that can be inserted in aligned holes in two or more workpieces to temporarily hold the workpieces together” implies that the ‘fastener’ is the invention and that the additional element(s) may form part of an environment of intended use but are not included as part of the invention.  However, further recitation of “the cap comprising: a hollow body that fits over a portion of the 
If Applicant intends to include the fastener, and/or workpieces and aligned holes, as part of the invention, the claim should be amended to more clearly declare the invention comprises those element(s).  If Applicant does not intend to include the additional elements as part of the invention, the limitation should be amended to include language such as ‘is capable to’, ‘ adapted to’, ‘configured to’, etc., to make clear the functional nature of the recitation.
Clarification and/or correction is required.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
Since limitations of claims 2 and 6 define the claimed invention solely in terms of particular attributes of additional element(s) thereby implicitly requiring/including those elements as part of the claimed invention, the claims should be amended as ‘and further comprising’ those element(s) for consistency within the claim between the preamble statement of invention and the scope of that invention as it is defined by limitations in the body of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,920,815 to Niklewicz.
Niklewicz ‘815  teaches limitations for a “cap” – 402, “for a fastener that can be inserted in aligned holes in two or more workpieces to temporarily hold the workpieces together” – Although a ‘fastener’ and ‘two or more workpieces are functionally recited, implying the additional elements may form part of an environment of intended use but are not necessarily included as part of the invention, reference explicitly teaches ‘fastener’ (including 504) and ‘workpieces’ (801,802) regardless, “the cap comprising: a hollow body that fits over a portion of the temporary fastener” – as shown, “and an inwardly tapered neck extending from the hollow body, the tapered neck terminating in a hollow tip that is sized and configured to fit over the aligned holes in the workpieces and to contact a minimal exterior surface area of an outermost one of the workpieces” – 
As regards claim 2, reference teaches further limitation of “the hollow tip has an internal diameter approximately equal to an internal diameter of the aligned holes” – as determined from a comparison of the figures.  
As regards claim 5, assuming that the language of the claimed invention does not include the workpieces and aligned holes as part of the invention, one of ordinary skill in the art would recognize that the prior art cap could inherently be used with aligned holes, the upper having countersunk shape as recited wherein functional recitation of holes not required as part of the invention does not further define structure of the claimed cap in such manner as to patentably distinguish from the well-known structure of the prior art cap. 

Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,578,146 to Etling.
Etling ‘146 teaches limitations for a “cap” – 210, “for a fastener that can be inserted in aligned holes in two or more workpieces to temporarily hold the workpieces together” – although a ‘fastener’ and ‘two or more workpieces are functionally recited, implying the additional elements may form part of an environment of intended use but are not necessarily included as part of the invention, reference explicitly teaches ‘fastener’ (including 410) and ‘workpieces’ (as shown in Fig 4 for example) regardless, “the cap comprising: a hollow body that fits over a portion of the temporary fastener” – as shown, “and an inwardly tapered neck extending from the hollow body, the tapered 
As regards claim 5, reference teaches further limitation of “the aligned holes each include a relatively smaller diameter straight hole and wherein the hole in the outermost workpiece includes a relatively larger diameter counter sunk hole” – as shown. 
As regards claim 7, reference teaches further limitation of “ “the hollow body and the inwardly tapered neck are integrally formed via injection molding or three dimensional printing” – broad limitation of process of forming has not clearly defined any particular structure of the claimed product that might be relied on to patentably distinguish from the prior art wherein one of ordinary skill in the art would recognize that the reference’s explicit disclosure of plastic and shape inherently teaches all characteristics of having been formed as broadly recited. See MPEP 2113. 

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,290,276 to Watanabe.
Watanabe ‘276 teaches limitations for a “cap” – 30, “for a fastener that can be inserted in aligned holes in two or more workpieces to temporarily hold the workpieces together” – Although a ‘fastener’ and ‘two or more workpieces are functionally recited, implying the additional elements may form part of an environment of intended use but 
As regards claim 5, reference discloses workpiece geometry as claimed.
As regards claim 6, reference illustrates workpieces and cap geometry as claimed.
As regards claim 7, reference teaches further limitation of “the hollow body and the inwardly tapered neck are integrally formed via injection molding or three dimensional printing” – reference teaches 30 to be formed of plastic using injection molding as example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,920,815 to Niklewicz.
As regards claim 3, although the hollow tip of the cap of Niklewicz ‘815  inherently has a dimension, the reference does not explicitly disclose “the hollow tip has an external diameter no greater than 0.5 inches”.  It would however have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide it with dimension as claimed in order to adapt the disclosed arrangement for use with similarly-scaled fastener arrangement as otherwise disclosed.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
As regards claim 4, although the cap of Niklewicz ‘815  inherently has a thickness dimension, the reference does not explicitly disclose “wherein the hollow tip has an internal diameter of approximately 0.19 inches and an external diameter of 0.24 
As regards claim 8, although the cap of Niklewicz ‘815 is shown to have an angle within range claimed, the reference does not explicitly disclose “the neck tapers inwardly relative to the hollow body at an angle of between 40 and 50 degrees”.  If not inherent to teachings as shown, one of ordinary skill in the art would at least consider it to have been an obvious design choice or engineering expedient to provide it with angle as claimed as part of optimizing manufacture for example wherein one of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.  

Claim(s) 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,578,146 to Etling.
As regards claim 3, although the hollow tip of the cap of Etling ‘146 inherently has some dimension, the reference does not explicitly disclose “the hollow tip has an external diameter no greater than 0.5 inches”.  It would however have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide it with dimension as claimed in order to adapt the disclosed arrangement for use with 
As regards claim 4, although the cap of Etling ‘146 inherently has some thickness dimension, the reference does not explicitly disclose “wherein the hollow tip has an internal diameter of approximately 0.19 inches and an external diameter of 0.24 inches”.  It would however have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide it with dimension as claimed as part of ‘scaling’ the disclosed cap and/or to optimize its strength in terms of a particular material of manufacture and/or environment of intended use without otherwise changing the arrangement as disclosed.  One of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.  
As regards claim 8, although the cap of Etling ‘146 inherently has an angle as show, the reference does not explicitly disclose “the neck tapers inwardly relative to the hollow body at an angle of between 40 and 50 degrees.”.  It would however have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide it with angle as claimed as part of optimizing the disclosed function in terms of a particular material of manufacture for example wherein one of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.  

Claim(s) 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No9,290,276 to Watanabe.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
As regards claim 4, although the cap of Watanabe ‘276 inherently has some thickness dimension, the reference does not explicitly disclose “wherein the hollow tip 
As regards claim 8, although the cap of Watanabe ‘276 inherently has an angle as show, the reference does not explicitly disclose “the neck tapers inwardly relative to the hollow body at an angle of between 40 and 50 degrees”.  It would however have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide it with angle as claimed as part of optimizing the disclosed function in terms of a particular material of manufacture for example wherein one of ordinary skill in the art would have more than reasonable expectation of success since the proposed modification would not otherwise affect function of the arrangement.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 9,290,276 to Watanabe discloses structure similar to that claimed as the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677